UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4334


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BILLY LEWIS,

                  Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00482-HEH-1)


Submitted:    December 19, 2008             Decided:   January 21, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Grossman, CROWGEY & GROSSMAN, Richmond, Virginia, for
Appellant. Dana J. Boente, Acting United States Attorney, Shana
Wallace, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy Lewis was indicted for possession with intent to

distribute five grams or more of cocaine base (Count 1) and

possession       with   intent        to    distribute          cocaine          hydrochloride

(“cocaine    powder”)        (Count    2).         He    was    found       guilty    of    both

counts and sentenced to 252 months of imprisonment.                                On appeal,

Lewis raises the following issues:                      (1) whether the evidence was

sufficient to support his conviction for Count 2; (2) whether

the district court erred by failing to                     give       a    lesser-included-

offense instruction for Count 2; and (3) whether the district

court erred by considering historical evidence of Lewis’ drug

dealing    for    purposes      of     sentencing.              For       the    reasons     that

follow, we affirm.

             First, viewing the evidence as required, we find Count

2   is    supported     by    substantial          evidence,          and       therefore    the

district court properly denied Lewis’ motion for acquittal on

this count.        Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

Second, we find no abuse of discretion in the district court’s

decision to deny Lewis a lesser-included-offense instruction for

possession of cocaine for Count 2.                         S. Atl. Ltd. P’ship v.

Riese, 284 F.3d 518, 530 (4th Cir. 2002) (providing standard).

Finally,    we    perceive     no     clear       error    in    the       district    court’s

factual    findings     regarding          drug    weight       attributable         to     Lewis

                                              2
based on his prior drug dealing.                      United States v. Daughtrey,

874   F.2d   213,   217    (4th       Cir.   1989)      (providing      standard);   see

United States v. Hodge, 354 F.3d 305, 312-13 (4th Cir. 2004)

(referencing U.S Sentencing Guidelines Manual § 1B1.3(a)(2) cmt.

n.9(B)) (2007) and noting that when a defendant has committed

multiple offenses similar to the charged offense, that conduct

may be considered as relevant conduct for sentencing purposes).

             Accordingly,            we   affirm         Lewis’     convictions      and

sentence.      Although we grant Lewis’ motion to file a pro se

supplemental     brief,         we    find       no    meritorious      issues    raised

therein.     We dispense with oral argument because the facts and

legal    contentions      are    adequately           presented    in   the    materials

before   the   court      and    argument        would    not     aid   the   decisional

process.



                                                                               AFFIRMED




                                             3